Title: To John Adams from Oliver Wolcott, 1 January 1777
From: Wolcott, Oliver
To: Adams, John


     
      sir
      Baltimore1 Janry 1777
     
     Your Favour of the 30 Nov came to hand last Evening for which I most sincerely thank you. I wrote to you the 15: Nov. which I hope you have received. Your Observations of the Necessity of establishing a respectable Army are in my Judgment Very Proper. Congress have impowered Genl. Washington to raise 16 Battalions in Addition to those Already granted and 3,000 Cavalry. Also have given the General a Power for six Months to Conduct at his Discretion the Operations of the War, establish Magazines, call upon the Militia when Necessary, regulate every Department in the Army, Displace and Appoint any Officer below the Rank of Brigadier General &c. In a Word the Whole of the Military Department is put into his Hand for six Months. Upon this that the Preservation of the Civil Liberties of the People, at the present Time, depends upon the full Exertion of the Military Power. An Embargo for six Months is laid upon fatted Provisions. For other Matters of publick Intelligence referr you to the enclosed. I hope We may Obtain further advantages against the Enemy in the Jersys. The Express is this Moment going off. I have only to say, that We must have an Army, to carry on a War without one is a New Peice of Business. That they ought to be provided for in the best Manner, and that without Discipline they will not be serviceable. And that I think if We can once bring one into the Feild, that they will be much better provided for disciplined and governed than they have hitherto been, in a Word I beleive if We can get an Army it will be a good one—more happy themselves and more Beneficial to the Publick than any We have yet had.
     Great Complaints are made that the Assemblys have Appointed great Numbers of Very insufficient Officers and have neglected the most Apparent Merit.
     Your kindness for me particularly exacts my Gratitude, I wish I was less sensible of the Injury I have received. Any but those who have exercised Power to Answer sinister Purposes to my Injury I can easily forgive, but those Men I hope may deserve not only my Forgiveness but that of their Maker. I am at no Loss as to what they deserve. But God forbid that this Villany shall ever induce Me to relax my Endeavours to serve my Country as far as I am able. I saw the Baseness of those Men’s Design and the Effect of my own Undertaking in a good Degree contrary to my own Opinion. I undertook and therefore ought to suffer. I am generally tho’t to be pritty inflexible in my own Opinion. I certainly will study to be more so.
     
      My Compliments to Mrs. Adams, and with Candor Accept this hasty Sketch from Sir your Most Obedient humble Servant
      Oliver Wolcott
     
     